DETAILED ACTION
EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR §1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given to the Office by applicant’s representative, Ms. Taylor Stark, on 6/16/22. 

3.  Applicant has cumulatively cancelled claims 2-13, 16 and 18 and recently added new claims 21-34.  Claims 1, 14, 15, 17 and 19-34 are pending and are allowed over the prior art of record. 
In view of the 6/14/22 interview of record with applicant’s representative, the below Examiner’s amendment to the independent claims is authorized by applicant, where the amended claims are allowed over the prior art of record, and the previous rejection of the claims under §35 USC §112(a) and §35 USC §101 are withdrawn. 
Regarding the withdrawn prior 101 rejection, in view of the pending amended claims and the January and October 2019 Patent Eligibility Guidance (PEG) concerning rejections under §35 USC §101, the 101 rejection is withdrawn and the pending claims are allowed since the instant claims recite sufficient additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea.  For example, the claims improve the technology of a user device or another computing device by analyzing an image of a purchased item or an image of an itemized receipt that includes the purchased item, where the image is captured using an augmented reality sensor associated with a user device, and subsequently sending an alert to the user regarding the detected undesired component of the purchased item to prevent risk to the user in consuming the undesired component.  

4.  The claims are amended by the examiner as follows (in view of the most recent entered claim set of 5/20/22): 
	1. (Currently amended) A system for alerting a user to undesired components in purchased items, comprising: 
one or more memory devices storing instructions; and 
one or more processors configured to execute the instructions to perform operations comprising: 
receiving, from a user device, a list of undesired components of purchasable items; 
receiving, from the user device, a notice that the user purchased an item; 
determining whether itemized component data for the purchased item has been automatically collected from the notice; 
upon determining that the itemized component data has not been automatically collected from the notice: 
			[[capturing, by an augmented reality sensor associated with the user device, at least one of an image of the purchased item or an image of an itemized receipt; 
			uploading, from the augmented reality sensor to the user device, the at least one captured image;]] 
			receiving, from the user device, [[the]] at least one of an[[captured]] image of the purchased item or an image of an itemized receipt, wherein the at least one image is captured by an augmented reality sensor associated with the user device and is uploaded from the augmented reality sensor to the user device; and 
			analyzing, using at least one of an image recognition application, optical character recognition, or an augmented reality application, the at least one captured image to generate the itemized component data; 
		upon analyzing the at least one captured image to generate the itemized component data or upon determining that the itemized component data has been automatically collected from the notice: 
			comparing the itemized component data to the list of undesired components; and 
			determining, based on the comparison, whether the purchased item contains an undesired component; and 
		upon determining that the purchased item contains an undesired component: 
			generating an alert identifying the undesired component in the purchased item; and 
			sending the alert to the user device. 

	2-13. (Canceled) 

	14. (Previously presented) The system of claim 1, wherein sending the alert comprises sending the at least one captured image or an image of the undesired component. 

15. (Previously presented) The system of claim 14, wherein sending the alert comprises sending the itemized component data. 

16. (Canceled) 

17. (Previously presented) The system of claim 1, wherein the operations further comprise requesting that the user confirm receipt of the alert. 

18. (Canceled)

	19. (Currently amended) A user device for alerting a user to undesired components in purchased items, comprising: 
	one or more memory devices storing instructions; and 
	one or more processors configured to execute the instructions to perform operations comprising: 
		receiving a list of undesired components of purchasable items; 
		receiving a notice that the user purchased an item; 
		determining whether itemized component data for the purchased item has been automatically collected from the notice; 
		upon determining that the itemized component data has not been automatically collected from the notice: 
			[[capturing, by an augmented reality sensor associated with the device, at least one of an image of the purchased item or an image of an itemized receipt; 
			uploading, from the augmented reality sensor, the at least one captured image;]] 
			receiving [[the]] at least one of an[[captured]] image of the purchased item or an image of an itemized receipt, wherein the at least one image is captured by an augmented reality sensor associated with the user device and is uploaded from the augmented reality sensor to the user device; and 
			analyzing, using at least one of an image recognition application, optical character recognition, or an augmented reality application, the at least one captured image to generate the itemized component data; 
		upon analyzing the at least one captured image to generate the itemized component data or upon determining that the itemized component data has been automatically collected from the notice: 
			comparing the itemized component data to the list of undesired components; and 
			determining, based on the comparison, whether the purchased item contains an undesired component; and 
		upon determining that the purchased item contains an undesired component, generating an alert configured to be displayed on the user device and identifying the undesired component in the purchased item. 

	20. (Currently amended) A method for alerting a user to undesired components in purchased items, comprising: 
receiving, from a user device, a list of undesired components of purchasable items; 
receiving, from the user device, a notice that the user purchased an item; 
determining whether itemized component data for the purchased item has been automatically collected from the notice; 
upon determining that the itemized component data has not been automatically collected from the notice: 
	[[capturing, by an augmented reality sensor associated with the user device, at least one of an image of the purchased item or an image of an itemized receipt; 
	uploading, from the augmented reality sensor to the user device, the at least one captured image;]] 
		receiving, from the user device, [[the]] at least one of an[[captured]] image of the purchased item or an image of an itemized receipt, wherein the at least one image is captured by an augmented reality sensor associated with the user device and is uploaded from the augmented reality sensor to the user device; and 
		analyzing, using at least one of an image recognition application, optical character recognition, or an augmented reality application, the at least one captured image to generate the itemized component data; 
	upon analyzing the at least one captured image to generate the itemized component data or upon determining that the itemized component data has been automatically collected from the notice: 
comparing the itemized component data to the list of undesired components; and 
determining, based on the comparison, whether the purchased item contains an undesired component; and 
	upon determining that the purchased item contains an undesired component: 
generating an alert identifying the undesired component in the purchased item; and 
sending the alert to the user device. 

	21. (Previously presented) The system of claim 1, wherein: 
	the operations further comprise identifying, based on information received from the user device, at least one preferred language; and 
	generating the alert comprises generating the alert in the at least one preferred language. 

	22. (Previously presented) The system of claim 21, wherein: 
	identifying the at least one preferred language comprises identifying a primary language and a secondary language; and 
generating the alert in the at least one preferred language comprises generating the alert in the primary language and the secondary language. 

23. (Previously presented) The system of claim 1, wherein: 
the operations further comprise receiving, from the user device, at least one alert parameter, wherein the at least one alert parameter comprises at least one of a product category, a user preference associated with a product category, an alert severity rating, an alert timing preference, or an alert frequency preference; and 
generating the alert comprises generating the alert based on the at least one alert parameter. 

24. (Previously presented) The system of claim 23, wherein the product category comprises at least one of dietary products, pharmaceutical products, household cleaning products, automotive products, or clothing products. 

25. (Previously presented) The system of claim 23, wherein the alert severity rating comprises at least one of low severity, intermediate severity, or high severity. 

26. (Previously presented) The system of claim 23, wherein the operations further comprise: 
collecting, from the user device, an account name for the user, a password for the user, and contact information for the user, wherein the contact information comprises at least one of a physical address, an email address, or a phone number;
registering an account for the user based on the account name, the password, and the contact information; and 
storing the at least one alert parameter in association with the account. 

27. (Previously presented) The system of claim 1, wherein the operations further comprise determining, based on the notice, at least one of a source of the purchased item, a date of purchase of the purchased item, or a time of purchase of the purchased item. 

28. (Previously presented) The system of claim 1, wherein the operations further comprise storing at least one of the itemized component data, the determination that the purchased item contains an undesired component, or the alert in at least one of the user device or a database. 

29. (Previously presented) The system of claim 1, wherein the operations further comprise, upon determining that the itemized component data has not been automatically collected from the notice, prompting the user to capture, by the augmented reality sensor associated with the user device, the at least one captured image. 

30. (Previously presented) The method of claim 20, further comprising identifying, based on information received from the user device, at least one language, and wherein generating the alert comprises generating the alert in the at least one language. 

31. (Previously presented) The method of claim 20, further comprising receiving, from the user device, at least one alert parameter, and wherein: 
the at least one alert parameter comprises at least one of a product category, a user preference associated with a product category, an alert severity rating, an alert timing preference, or an alert frequency preference; and 
generating the alert comprises generating the alert based on the at least one alert parameter. 

32. (Previously presented) The method of claim 20, further comprising storing at least one of the itemized component data, the determination that the purchased item contains an undesired component, or the alert in at least one of the user device or a database. 

33. (Previously presented) The method of claim 20, further comprising, upon determining that the itemized component data has not been automatically collected from the notice, prompting the user to capture, by the augmented reality sensor associated with the user device, the at least one captured image. 

34. (Previously presented) The method of claim 20, further comprising requesting that the user confirm receipt of the alert. 

5.  The following is an examiner’s statement of reasons for allowance over the prior art: 
The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1 (where independent claims 19 and 20 include substantially the features of claim 1): 
“upon determining that the itemized component data has not been automatically collected from the notice: 
	receiving, from the user device, [[the]] at least one of an[[captured]] image of the purchased item or an image of an itemized receipt, wherein the at least one image is captured by an augmented reality sensor associated with the user device and is uploaded from the augmented reality sensor to the user device; and 
		analyzing, using at least one of an image recognition application, optical character recognition, or an augmented reality application, the at least one captured image to generate the itemized component data; 
	upon analyzing the at least one captured image to generate the itemized component data or upon determining that the itemized component data has been automatically collected from the notice: 
comparing the itemized component data to the list of undesired components; and 
determining, based on the comparison, whether the purchased item contains an undesired component; and 
	upon determining that the purchased item contains an undesired component: 
generating an alert identifying the undesired component in the purchased item; and 
sending the alert to the user device.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Monday - Friday 8am – 4pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696